United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3338
                         ___________________________

                                Richard Litschewski,

                       lllllllllllllllllllll Plaintiff - Appellant,

Nancy Litschewski; Aaron Litschewski; Darcy Litschewski; Arica Overby; Steve Overby,

                              lllllllllllllllllllll Plaintiffs,

                                             v.

   Robert Dooley, Warden, Mike Durfee State Prison; John Does; Jane Does;
   Melinda Johnson, Records Administrator, South Dakota State Penitentiary;
                        Unnamed Construction Co.,

                      lllllllllllllllllllll Defendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: April 18, 2013
                               Filed: April 23, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Richard Litschewski appeals the district court’s1 adverse judgment in
his 42 U.S.C. § 1983 action.2 Upon de novo review, see Bahl v. County of Ramsey,
695 F.3d 778, 783 (8th Cir. 2012) (summary judgment); King v. Iowa Dep’t of Corr.,
598 F.3d 1051, 1052 (8th Cir. 2010) (Prison Litigation Reform Act’s administrative-
exhaustion provision), we conclude that affirmance is warranted on the merits, see
Wood v. SatCom Mktg., LLC, 705 F.3d 823, 827 (8th Cir. 2013) (summary judgment
may be affirmed on any basis supported by record). The judgment of the district
court is affirmed, see 8th Cir. R. 47B, and we deny Litschewski’s motion to
supplement his brief.
                       _____________________________




      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.
      2
       We have not considered matters Litschewski has waived on appeal. See
Coates v. Powell, 639 F.3d 471, 475 n.5 (8th Cir. 2011).

                                        -2-